DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-11-21 and 2-3-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Haruguchi et al. (US20130287383).

Re claim 1, Haruguchi et al. teaches for example in fig. 2-7c, an optical system, comprising: a fixed module (6); a movable module (3), movable relative to the fixed module (para. 0032), the movable module comprising a lens unit (12), and the lens unit comprising: a first lens (L1); a second lens (L2, L3, L4, L5); a first side wall (fig. 7a; rounded portion of side wall), comprising a first surface (fig. 7c; inner side of 14c), wherein the first surface is in direct contact with the second lens (fig. 7c); and a second side wall (fig. 7a; flat portion of side wall), being in direct contact with the first lens (fig. 7b); and a driving assembly (16), a portion of the driving assembly being directly disposed on the lens unit (para. 35), configured to drive the lens unit to move along an optical axis of the first lens (para. 0037); wherein the first side wall further comprises a second surface opposite to the first surface (fig. 7c; outer side of 14c), the second surface is in direct contact with the portion of the driving assembly (para. 0037), and a thickness of the first side wall is different from a thickness of the second side wall (fig. 7a).

Re claim 2, Haruguchi et al. further teaches for example in fig. 2-7c, the thickness of the first side wall is greater than the thickness of the second side wall (fig. 4, 6, 7a).

Re claim 3, Haruguchi et al. further teaches for example in fig. 2-7c, the second lens is partially exposed from the second side wall (para. 0047; wherein the examiner interprets the “shape like a letter D” to teach the claimed limitation).

Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claim 4.

Specifically regarding claim 4, Haruguchi et al. (US20130287383) teaches the state of the art of an optical system.
But, Haruguchi et al. fails to explicitly teach a combination of all the claimed features including the optical system further comprises a guiding assembly for guiding the lens unit to move along a first direction relative to the fixed module, wherein when viewed along a direction of the optical axis, the guiding assembly is disposed on the first side wall, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	10-19-22